OPINION — AG — ** CITY COUNCILMAN — SOFT WATER ** QUESTION: DOES 62 O.S. 371 [62-371] (CONFLICT OF INTEREST, COUNTY) PROHIBIT A CONTRACT BETWEEN A CITY (MUNICIPALITY) AND A CITY COMMISSIONER WHEREBY THE CITY COMMISSIONER FURNISHES A SOFT WATER SERVICE FOR THE CITY, IF THE PRICE PAID BY THE CITY IS TO BE THE STANDARD PRICE PAID BY THE OTHER CUSTOMERS OF THE SOFT WATER SERVICE AND IF THE BUSINESS OPERATED BY THE COMMISSIONER IS THE ONLY SUCH BUSINESS IN THE CITY? — AFFIRMATIVE (SOLE SOURCE, COMPETITIVE BIDDING) CITE: 11 O.S. 1131 [11-1131], 62 O.S. 303 [62-303], 62 O.S. 371 [62-371], 62 O.S. 372 [62-372], OPINION NO. SEPTEMBER 9, 1938 — LAND, ARTICLE V, SECTION 23, OPINION NO. APRIL 12, 1940 — CRABLE, OPINION NO. OCTOBER 29, 1931 — ?, OPINION NO. OCTOBER 27, 1038 — TRACY, OPINION NO. DECEMBER 15, 1933 — FISHER (JAMES P. GARRETT)